Title: Robert Pierepont to John Adams, 24 May 1786
From: Pierepont, Robert
To: Adams, John


          
            
              Sir
            
            

              Paris.

               24 May. 1786.
            
          

          Alth’o I have not the honor of being known to your Excellency, yet
            I am not ignorant of the connection which subsisted between you & my Father, At
            that period I was but a Child; but th’o a Child I was taught to venerate & to
            respect your Excellency’s character, by the manner in which my Father ever mentioned
            you. A Character which will be dear to every American as long as time endures.!
          Pardon me, Sir, for presuming so far upon your acquaintance with
            our family as to address your Excellency in this manner, and condescend to indulge me
            with your permission to represent to your Excellency my present situation.
          I left America sixteen months since for the recovery of my Health,
            which was at that time in a desperate State; the places of my destination where Lisbon
            & St Petersbourg to which places I was honored with
            letters of recommendation by His Excellency Governor Hancock, Mr. Thos. Russell, & other respectable
            Gentlemen of Boston. After being two months at Lisbon I continued my Voyage to St Petersburg, and on my arrival there I had the honor to be
            presented to her Grace the Dutchess of Kingston, who was pleased to take great notice of
            me, and learning that my intention was, to return to Lisbon, gave me an invitation to
            accompany her in her tour to France which I accordingly accepted, at the same time Her
            Grace made me an offer of returning to America in her Ship, upon our arrival at Calais.
            But learning that no Vessells where permitted to enter the Ports of the United States
            with English Colours, She Altered the Voyage and invited me to continue with her, near
            ten months have elapsed since I have been under her Graces protection, and she has ever
            been as a Mother to me. My attachment to her is so great, that notwithstanding the duty
            I owe my aged Parent may require my return to America, yet I have not relosution enough
            to leave her. She will in a short time set out on her return to Russia, and as her
            intention seems to be to take me with her I am at a loss how to act. I have
            wrote my father upon the Subject but the period of Her Graces departure will not admit
            of my receiving an answer in time. I am too young to decide for myself. Suffer me then
            to supplicate your Excellencys advice how to act; in which your Excellency will confer
            an obligation upon me, for which I shall always retain a most gratefull remembrance. I
            have had the honor to pay my respects to Mr. Jefferson since
            his return from England, and he has since done me the honor of an invitation to dine
            with him; As I had not the least Idea of being in France when I left America, I have not
            the advantage of letters to the Minister or any other Person here. I have however had
            the happiness of meeting with the Marquis La Fayette & several other French
            gentlemen with whom I had the honor to be acquainted in America. and have besides been
            introduced to several respectable characters who are honored with your Excellencys
            acquaintan[ce.] I hope your Excellency, as well as Mrs:
            Adams & your amiable daughter are in the enjoyment of perfect Health; Will your
            Excellency permit me to make my respectful compliments to them, and at the same time to
            assure your Excellency of the profound respect with Which I have the honor to be your
              Excys Obedient Sert.

          
            
              Rt Pierepont
            
          
        